Title: To Thomas Jefferson from Bernard Peyton, 20 March 1825
From: Peyton, Bernard
To: Jefferson, Thomas


Dear Sir,
Richd
20 March 1825
Yours of the 16th reached me last evening, and I have this day, agreeable to your request, forwarded a check, for $15.25 Dollars, to William F. Gray Esqr of Fdksburg, on your a/c—Your dft favor Leitch, for $192—, & in favor of J. & Raphail, for $60, have been presented and paid, & those you now advise of having drawn, will also be duly honor’d, when presented—The Box of engravings of the University, from Maveric of New York, was recd in your name, some time since, & forwarded by first Waggon, the charges on the same being placed at your debit—if this be not correct, let me know, and I will debit to the a/c of Mr Brockenbrough, the Proctor of the University—I have recd a bill of lading for two packages of Books for Mr Meredith Jones, & one package for you, from New York, by direction of Mr. Hilliard of Boston, they are not yet recd when they are, not a moment of time shall be lost in forwarding them on; and should Mr Jones hereafter think proper to have his articles addressd to my care, the greatest dispatch in forwarding them to him may be relied on—It is a business I am largely engaged in, for that country, & further West, & consequently every Waggoner from that region is sure to call on me for each loading,  giving me every opportunity of dispatch.—I am pleased to hear the European Professors answer your & the public expectation, the citizens of Richd were  very much pleased with them indeed, & shewd them great attentions whilst here—I hope & trust the institution will commence under happy auspices, & continue to flourish unrivald in this country—A southern member of Congress told me the other day, that the Eastern members lookd upon it with a very jealous eye indeed, as likely to surpass any in the country, & draw students, with their funds, from the East, & instill into them our manners, habits, customs, &C: &C:, & reconcile them to slavery—I trust this may be the effect, for their sakes, as well as our own—I feel the deepest solicitude in relation to it, & am doing every thing in my power, both at home & abroad, to make it popular—With great respect Dr Sir Yours very Truly—Bernard Peyton